
	

114 HR 1702 IH: LEO Fair Retirement Act of 2015
U.S. House of Representatives
2015-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1702
		IN THE HOUSE OF REPRESENTATIVES
		
			March 26, 2015
			Mr. King of New York (for himself, Mr. Pascrell, Mr. LoBiondo, Mr. Pierluisi, and Mr. Fitzpatrick) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		A BILL
		To amend title 5, United States Code, to provide that for purposes of computing the annuity of
			 certain law enforcement officers, any hours worked in excess of the
			 limitation applicable to law enforcement availability pay and
			 administratively uncontrollable overtime shall be included in such
			 computation, and for other purposes.
	
	
		1.Short title; findings
 (a)Short titleThis Act may be cited as the LEO Fair Retirement Act of 2015. (b)FindingsCongress finds the following:
 (1)Federal law enforcement officers are never off-duty. They are counted on to respond at any time of the day or night, regardless of their official duty status, to protect the public safety. Outside of our Nation’s armed forces, theirs is the only occupation comprised of individuals who are routinely called upon to put their lives on the line to keep America safe.
 (2)Though the Federal Government may house the largest variety of occupations of any U.S. employer across its panoply of agencies and entities, Federal law enforcement is absolutely unique among them, and the Federal law enforcement officer has no counterpart in the private sector. It is one of the most stressful, most dangerous, and most rewarding careers for those who meet the rigorous requirements of the job.
 (3)It was in recognition of the unique nature of the occupation, and the demanding schedules required of those who fill its ranks, that Congress established distinct pay and benefit systems for Federal law enforcement positions. This includes basic pay, retirement, and even overtime compensation, in the form of either Law Enforcement Availability Pay (LEAP) or Administratively Uncontrollable Overtime (AUO).
 (4)Under current law, LEAP by its very nature is provided to law enforcement officers to ensure that they are available, that they will be generally and reasonably accessible by the agency in excess of the 40-hour workweek to perform unscheduled duty based on the agency’s needs.
 (5)Similarly, AUO was established to provide overtime to certain law enforcement officers in positions where the hours of duty cannot be controlled administratively and that require substantial amounts of irregular, unscheduled overtime duty.
 (6)Because both LEAP and AUO compensation are subject to the pay caps, they are payable to a Federal law enforcement officer only to the extent that the payments do not cause the aggregate of the employee’s basic pay and premium pay to exceed the established caps.
 (7)In light of the continuing homeland and national security threats facing our Nation, and after a three-year Federal pay freeze, it is in the interest of the Federal Government to ensure that it can continue to recruit and retain the highest caliber personnel by guaranteeing Federal law enforcement officers full credit in retirement for overtime hours worked but never paid.
				2.Computation of annuity for hours worked in excess of law enforcement availability pay and
			 administratively uncontrollable overtime limitations
			(a)CSRS
 (1)In generalSection 8339 of title 5, United States Code, is amended by adding at the end the following:  (v) (1)Notwithstanding any other provision of this title, including sections 5545a and 5547, any law enforcement availability pay under section 5545a that would have been received by an individual described under section 8331(3)(E) (i) or (ii) but for the limitation provided in such section 5547 shall be included in the average pay of such an individual for purposes of computing the annuity of such an individual under this section.
 (2)Notwithstanding any other provision of this title, including section 5545(c)(2), any administratively uncontrollable overtime pay under such section that would have been received by an employee but for the limitation provided in such section shall be included in the average pay of such employee for purposes of computing the annuity of such employee under this section..
 (2)Clarification with respect to annuity limitThe limitation provided in section 8339(f) of title 5, United States Code, shall apply to any annuity calculated pursuant to subsection (v) of such section (as added by paragraph (1)).
 (b)FERSSection 8415 of title 5, United States Code, is amended by adding at the end the following:  (o) (1)Notwithstanding any other provision of this title, including sections 5545a and 5547, any law enforcement availability pay under section 5545a that would have been received by any individual described under section 8331(3)(E) (i) or (ii) but for the limitation provided in such section 5545a or 5547 shall be included in the average pay of such an individual for purposes of computing the annuity of such an individual under this section.
 (2)Notwithstanding any other provision of this title, including section 5545(c)(2), any administratively uncontrollable overtime pay under such section that would have been received by an employee but for the limitation provided in such section shall be included in the average pay of such employee for purposes of computing the annuity of such employee under this section..
 (c)ApplicationThe amendments made by this section shall apply to any applicable annuity calculated on or after the date that is one year after the date of enactment of this Act.
			
